 


110 HR 2308 IH: To repeal the amendment made by section 796 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2006, exempting from harboring sanctions compensation for alien volunteers for certain religious organizations.
U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2308 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2007 
Mr. Tancredo introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To repeal the amendment made by section 796 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2006, exempting from harboring sanctions compensation for alien volunteers for certain religious organizations. 
 
 
1.Repeal of immigration harboring exception for compensation of alien volunteers by certain bona fide, nonprofit religious organizationsSection 274(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)) is amended by striking subparagraph (C), as added by section 796 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2006 (Public Law 109–97). 
 
